Citation Nr: 0113223	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  93-19 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a left knee disorder, 
to include arthritis, on a direct or secondary basis.  


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney at Law


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant had active duty from January 1978 to July 1984.  

The procedural history of this case has been set forth in 
detail in Board decisions in September 1995, July 1998 and 
May 2000.  Briefly, the Board denied the appellant's claim of 
entitlement to service connection for a left knee disability 
in a September 1995 decision.  The appellant duly filed an 
appeal to the United States Court of Appeals for Veterans 
Claims (the Court).  Pursuant to a joint motion for remand, 
the Court remanded this issue to the Board in September 1996. 
The Board, in turn remanded the case to the Department of 
Veterans Affairs (VA) Regional Office (the RO) in April 1997 
and again in February 1998.  The Board denied the claim as 
not being well grounded in a July 1998 decision.  In 
September 1999, pursuant to another joint motion for remand, 
the Court remanded this case to the Board.  

This matter was last before the Board of Veterans' Appeals 
(Board) in May 2000.     The Board noted that because the 
documents before the Court conceded that the appellant's 
claim was not well grounded, under the Court's then recent 
decision in Roberts v. West, 13 Vet. App. 185 (1999), further 
assistance to the appellant was barred by law.   

The appellant again sought review of this matter before the 
Court.  During the pendency of his appeal, the Veterans 
Claims Assistance Act of 2000 ("VCAA") was made law.  
Significantly as to this matter, the predicate requirement 
that a claimant for VA benefits submit a well-grounded claim 
has been eliminated by the VCAA.  

In December 2000, pursuant to an unopposed motion by VA, this 
matter was remanded to the Board for consideration of the 
provisions of the VCAA.  Having reviewed the appellant's 
claim in light of the VCAA, the Board will again remand the 
claim.  



REMAND

The appellant is seeking entitlement to service connection 
for a left knee disability, either directly due to service or 
secondary to his service-connected right knee disability.

In the interest of clarity, the Board will briefly discuss 
pertinent factual background and law and regulations which 
are relevant to this case.  The reasons for the Board remand 
will then be explained.

Factual background

The pertinent evidence of record is discussed in the Board's 
July 1998 decision and will not be repeated here in depth.  

Pertinent to this remand, the appellant injured his right 
knee playing basketball while on active duty in July 1978.  
In November 1978, "possible pathology" of the lateral 
meniscus of the left knee was noted.  In July 1979, the 
appellant underwent a service department physical 
examination.  Clinical evaluation reflected no left knee 
complaints or findings.  The examiner's summarization of 
defects and diagnoses reflects that the appellant was under 
post-surgical treatment for right knee pathology.  In August 
1982, the appellant complained to military medical examiners 
of left knee pain.  

By rating decision dated in November 1984, service connection 
was granted for postoperative arthritis of the right knee.  

In September 1992, the appellant sought service connection 
for a left knee disorder as secondary to his service-
connected right knee disability.  A January 1993 VA 
radiographic study detected degenerative changes in the 
appellant's left knee that were "similar, if not identical" 
to the appellant's service-connected right knee pathology.  
In due course, evidence was obtained indicating that in June 
1995, the appellant was treated by VA physicians for a left 
knee sprain.  

The appellant underwent a VA physical examination in 
September 1997.  The appellant was diagnosed to have 
degenerative joint disease of the left knee.  The VA examiner 
opined that is was unlikely that the appellant's left knee 
condition was related to his right knee condition.  The 
examiner also reported that "there [was] no mention made of 
any left knee pain in the [appellant's claims file] and [the 
appellant] admits he was not having left knee pain until 
approximately around 1992."  See also addendum to opinion, 
dated April 1, 1998.

Pertinent law and regulations

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 U.S. 
C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 3.303 (2000). Also, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. 3.310 (2000).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  VCAA, Pub. L. No. 
106-475, §  3(a), 114 Stat. 2096, __ (2000) (to be codified 
at 38 U.S.C.A. § 5103A). 


Reasons for remand

As is noted above, during the pendency of the appellant's 
claim, the VCAA was enacted.  The sole reason for the Court's 
December 2000 remand was for the Board to evaluate the 
appellant's claim in light of the VCAA.  

As alluded to above, the VCAA impacts on the outcome of this 
case in two ways: it refined the statutory concept of VA's 
duty to assist claimants and it eliminated the requirement 
that a claim be well grounded.    

(i.)  VA's duty to assist

Applying the provisions of the VCAA for the purposes of the 
development of this claim, the record reflects that the 
appellant has been diagnosed to have degenerative joint 
disease of the left knee - competent evidence of a current 
disability.  The record also reflects that the appellant 
complained on at least one occasion of left knee pain while 
in service.  

However, the medical evidence of record is presently 
insufficient to ascertain whether the appellant's left knee 
arthritis is linked to any in-service symptoms (and thus 
warranting consideration of a grant of service connection on 
a direct basis); or whether the left knee disorder was caused 
by compensatory movement as a result of the service-connected 
right knee disorder (thus warranting consideration of a grant 
of secondary service connection).  

Under the provisions of the VCAA, the Board must ensure that 
it obtains a complete picture of a claimant's disorder.   
See, e.g., Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  See Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).


(ii.) Bernard v. Brown

As noted above, before December 2000, the appellant's claim 
had been determined to be not well grounded, not only by the 
RO and by the Board, but by the Court itself pursuant to 
joint motions for remand filed by the appellant and the 
secretary of Veterans Affairs.  The concept of a not well 
grounded claim, however, was eliminated by the VCAA in 
November 2000, necessitating readjudication of the 
appellant's claim.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the Board 
believes that the RO should have the opportunity to 
adjudicate the appellant's claim under the VCAA.  See also  
Karnas v. Derwinski, 1 Vet. App. 308 (1991) [where a law or 
regulation governing a case changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal has been concluded, the version most favorable to the 
claimant will apply].    

Accordingly, the provisions of the VCAA mandate that further 
development of this claim be undertaken.  This matter is 
therefore REMANDED for the following development:

1.  The RO should contact the appellant 
and his attorney and ascertain if the 
appellant has received any VA, non-VA, or 
other medical treatment for the disorder 
at issue that is not evidenced by the 
current record.  The appellant should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the appellant's 
VA claims folder.  

2.  After receipt of the appellant's 
response to the inquiry above, the RO 
should afford the appellant a VA physical 
examination, to be conducted by an 
appropriately qualified physician, to 
ascertain whether his left knee disorder 
was caused by any incident of service or 
by his service-connected right knee 
disorder.  The examiner must review the 
appellant's claims folder and a copy of 
this remand, and acknowledge such review 
in any report generated as a result of 
this remand.  The examining physician 
should render an opinion, with reasons 
given, as to whether it is at least as 
likely as not that the appellant's left 
knee disorder is related to either his 
military service or his service-connected 
right knee disability.  The report of the 
examination should be associated with the 
appellant's VA claims folder.

3.  The RO should take such additional 
development  action as it deems proper 
with respect to the claims at issue.  In 
particular, the RO should follow any 
applicable regulations implementing the 
provisions of the VCAA as to notice and 
development of claims.  Following such 
development, the RO should review and 
readjudicate the claim for service 
connection on both a direct and secondary 
basis.  If any such action does not 
resolve the claim, the RO shall issue the 
appellant a Supplemental Statement of the 
Case pertaining to that issues. The 
appellant should be given notice of, and 
appropriate opportunity to exercise, his 
appeal rights.  Thereafter, the case 
should be returned to the Board, if in 
order.
  


The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court. The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and a 
further remand will ensue.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



